PER CURIAM.
This matter is before the Court on respondent’s petition for leave to resign pending disciplinary proceedings pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
In his petition respondent requested leave to resign without leave to apply for readmission for three years. The Bar’s response asked that the resignation be without leave to apply for readmission or be denied. Af*830ter we denied the petition, the Bar on motion for reconsideration advised the Court that respondent had entered into a stipulation that the resignation be “without leave to apply for readmission.”
The motion for reconsideration is granted. Having determined that the requirements of Rule 11.08(3) are fully satisfied, we grant the petition for leave to resign without leave to apply for readmission.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, McDonald and SHAW, JJ., concur.